DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
The Office has withdrawn the pervious drawing objection and the rejection of the claims under 35 USC §112, in light of the amendments.  However, the Office maintains the previous rejection of the claims under 35 USC §101, and adds a new rejection of the claims under 35 USC §103 in view of the claim rejections.

Regarding the previous rejection of the claims under 35 USC §101, Applicants argue on pages 9-10 that the claims are tied to a practical application because the Specification describes the claim language.
The Office respectfully disagrees.  The claim language merely recites the manipulation of data in the performance of a mathematical operation.  This is an Abstract concept.  It is not tied to any particular application (e.g., it’s not being used in any practical manner except to manipulate data in the performance of a mathematical operation).  
Therefore, the previous rejection of the claims under 35 USC §101 is maintained. 


Applicant’s arguments concerning the previous rejection of the claims under 35 USC §103 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing a new reference, which has been set forth below to address the amended claim language.    




Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  Each claim essentially recites the solving of a math problem (i.e., using the mathematical concept of clustering / centroids).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.  



Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed using generic hardware (therefore a process/system).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including receiving data, making determinations, and generating other data.  These concepts, under a broadest reasonable interpretation, cover a mathematical concept, but for the recitation of generic components.
That is, other than reciting additional generic elements, such as processors and storage, nothing in the claim precludes characterization as a mathematical concept.  For example, the claim encompasses the performance of mathematical calculations based upon mathematical relationships to establish the clustering of data.  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites the steps of receiving points, determining center points, determining regions, and then generating a boundary for the data regions (reflecting a the abstract mathematical concept of a “data cluster”) at a high level of generality (and merely adding generic computing elements).  
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, , the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claim is ineligible, and rejected under 35 USC 101.  



Independent claims 8 and 15 are each substantially similar to claim 1.  Therefore, these claims are likewise rejected.  

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Dawson (US Patent No. 6,618,500, hereafter referred to as “Dawson”) in view of Balu (US Patent No. 10,546,043, hereafter referred to as “Balu”) and Hwanjo Yu et al. (“Classifying Large Data Sets Using SVMs with Hierarchical Clusters”, SIGKDD ‘03, Washington, DC, August 24-27, 2003, pp. 306-315, hereafter referred to as “Yu”).  PTO-892 Non-Patent Documents’ page 1 citation “X” (“Centroid”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Centroid, March 10, 2021, pp. 1-8) was also referenced as further support for the motivation statement.

Regarding independent claim 1:  Dawson teaches A system comprising: one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: (See Dawson Figure 5 and col. 9 lines 12-26 teaching an exemplary computing environment including a processor and memory/storage.) receiving a plurality of data points; (See Dawson Abstract discussing the selection of volume center points.  See also, Figures 2a-2f, esp. volume center points #100, 200 and 300, ad further discussed at col. 4 lines 53-54.) determining a plurality of data regions …; (See Dawson Abstract discussing the association of discrete locations and volume center points.) generating a plurality of data region boundaries in a data space for the plurality of data regions based at least in part on one or more data points of the plurality of data points, wherein each data region boundary of the plurality data region boundaries is associated with a respective data region of the plurality of data regions. (See Dawson Abstract discussing the iterative creation of spherical regions associated with discrete locations.  See also, col. 5 lines 23-46 discussing increasing radii and identifying discrete locations in the circular boundaries established by each incremental increase of radii.)

Although Dawson teaches processing involving center points of circles/spheres (see, e.g., Figures 2a-2f and the Abstract), Dawson does not explicitly teach the remaining limitations as claimed, especially with regard to the use of the term “centroid”.  Balu, though, teaches determining a plurality of data centroids; (See Balu col. 8 for the plurality of data centroids, wherein each data region of the plurality of data regions is associated with a respective data centroid of the plurality of data centroids … (See Balu col. 8 lines 40-64 teaching centroid selection as a predetermined number of points to serve as initial centroids.  See also col. 9 line 4 indicating that a centroid is a mean data point for a cluster.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Balu for the benefit of Dawson, because to do so provided a designer with options for clustering distributed or geometrically spaced data, as taught by Balu in col. 8 lines 55-60.  These references were all applicable to the same field of endeavor, i.e., management of data associations.  See also, the second paragraph of the Wikipedia entry entitled “Centroid” [PTO-892 page 1 citation “X”], discussing a centroid as the mean position of points in all coordinate directions of an object in n-dimensional space.  

Dawson in view of Balu does not explicitly teach the remaining limitations as claimed.  Yu, though, teaches increasing a size of each of the data region boundaries until a predetermined amount of locations within the data space is filled with data points. (See Yu page 309 section 4. Clustering-Based SVM (CB-SVM) discussing that if a root node contains too few entries then the algorithm 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Yu for the benefit of Dawson in view of Balu, because to do so provided a designer with options for implementing a highly scalable and accurate system for the processing very large data sets, as taught by Yu in the Abstract on page 306.  These references were all applicable to the same field of endeavor, i.e., management of data associations.  


Regarding claim 2:  Dawson teaches wherein the data regions are discrete data regions.  (See Dawson Abstract discussing discrete locations, and also col. 4 lines 32-39 teaching the association of discrete locations and center points.)  

Regarding claim 3:  Dawson teaches wherein the generating of the plurality of data region boundaries is based at least in part on minimal surface theory.  (See Dawson See Figure 2d and col. 6 lines 2-6 teaching the intersection of data regions, and col. 4 lines 24-39 and col. 7 lines 19-27 teaching the use of the concept of minimal surface theory.)  


Regarding claim 4:  Dawson teaches wherein, to generate the plurality of data region boundaries, the logic when executed is further operable to cause the one or more processors to perform operations comprising increasing a size of one or more of the data region boundaries based at least in part on one or more data points of the plurality of data points.  (See Dawson Abstract discussing processing involving the increasing of the radii of data regions.  See also, col. 5 line 41 – col. 6 line 35 discussing the incremental increase of radii thereby increasing circle size/processing.)  

Regarding claim 5:  Dawson teaches wherein each data region boundary between each pair of data regions is non-orthogonal to an axis of measurement.  (See Dawson Fig. 2d and col. 6 lines 2-6 teaching the use of a non-parallel axis.  See also col. 2 lines 29-33 discussing an issue with the conventional / prior art use of orthogonal axes.  Additionally, see col. 4 lines 35-39 discussing that borders may be located in “any orientation” to more accurately associate the discrete locations and each of their closest center points.  And, see col. 3 lines 11-19 teaching that prior art methods forming orthogonal planes will not necessarily be formed.)  

Regarding claim 6:  Dawson teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising generating a lookup table that maps received data points to data regions based on the data region boundaries.  (See Dawson Abstract discussing the use of a lookup table associating center points with discrete locations falling within spherical boundaries.  See also col. 6 lines 54-56 discussing an iterative process to map all discrete locations in a circle/sphere.)  

Regarding claim 7:  Dawson teaches wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising assigning each received data point to one of the data regions based on a lookup table, wherein the lookup table maps received data points to respective data regions based on the data region boundaries.  (See Dawson Abstract discussing the use of a lookup table associating center points with discrete locations falling within spherical boundaries.  See also col. 6 lines 54-56 discussing an iterative process to map all discrete locations in a circle/sphere.)  

Claims 8-14 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Claims 15-20 are substantially similar to claims 1-6, respectively, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

US Patents
Avidan 					8,363,961
Centroid shift mechanism and determining the set of p points associated with c centroid (col 8 line 27 – col. 9 line 39); identifying neighbors of p are identified within a multidimensional space (col. 8 lines 7-15); 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




September 11, 2021